DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 06/30/2022, claim 9 have been amended, and claims 21-23 are new. Currently, claims 1-23 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200234634 A1), further in view of Chaji (US 20190080645 A1)
Regarding claim 1,  Li teaches A method for driving an organic light emitting diode (OLED) display having a first plurality of pixel lines having a first pixel density and a second plurality of pixel lines having a second pixel density higher than the first pixel density,  (Fig. 1 shows A1, A2, and A3 display regions with different pixel density. Para 39, 43)	
the method comprising: driving the first and second plurality of pixel lines with corresponding drive signals at a frame rate at which frames are displayed, where during each of the frames the drive signals have a pixel on time during which pixels in the pixel lines driven by the drive signals emit light and a pixel off time during which pixels in the pixel lines driven by the drive signals are dark, pixels are driven to reduce variations in luminance between the first plurality of pixel lines and the second plurality of pixel lines. (Fig. 4 shows the pixel circuit. Para 43, 48 shows that the pixel are driven with on and off time).
However Li does not teach wherein the pixel on times and the pixel off times are varied between the drive signals of the first plurality of pixel lines and the drive signals of the second plurality of pixel lines to reduce variations in luminance between the first plurality of pixel lines and the second plurality of pixel lines.
However Chaji  teaches use of duty cycle emission time to control brightness. (Para 32)													Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Li with Chaji to teach wherein the pixel on times and the pixel off times are varied between the drive signals of the first plurality of pixel lines and the drive signals of the second plurality of pixel lines to reduce variations in luminance between the first plurality of pixel lines and the second plurality of pixel lines in order to produce the predictable result of reduce variation in brightness by adjusting the duty cycle or emission time as taught by Chaji.

Regarding claim 2, Li and Chaji already teach the method of claim 1, 		and Chaji further teaches wherein the pixel on time of the drive signals of the first plurality of pixel lines is greater than the pixel on time of the drive signals of the second plurality of pixel lines. (Para 32. So the lower density pixel area would have longer emission time)

Regarding claim 3, Li and Chaji already teach the method of claim 2, 	However Li and Chaji do not teach wherein the pixel on time of the drive signals of the first plurality of pixel lines is twice as long as the pixel on time of the drive signals of the second plurality of pixel lines.
However it is obvious to one of the skilled in the art that depending on the density difference that wherein the pixel on time of the drive signals of the first plurality of pixel lines is twice as long as the pixel on time of the drive signals of the second plurality of pixel lines in order to best reduce variation in brightness between different regions of display.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Li and Chaji to teach wherein the pixel on time of the drive signals of the first plurality of pixel lines is twice as long as the pixel on time of the drive signals of the second plurality of pixel lines so the pixel on time can be best adjusted to reduce the brightness variation in order to enhance viewing experience.

Regarding claim 4, Li and Chaji already teaches the method of claim 1, 
Li and Chaji further teaches wherein the pixel on time of the drive signals of the first plurality pixel is determined based on difference between the first pixel density and the second pixel density. (See rejection for claim 1 as Li teaches the adjustment is based on pixel density difference and Chaji teaches that the duty cycle and emission time is used to adjust brightness)

	Regarding claim 5, Li and Chaji already teach the method of claim 1, 
And Chaji further teaches wherein driving the first and second plurality of pixel lines with corresponding drive signals at a frame rate at which frames are displayed comprises: determining a brightness for the display; and determining the drive signals based on the brightness. (Para 32)

Regarding claim 6, Li and Chaji already teach the method of claim 5, 
And Chaji further teaches comprising: determining the drive signals so that the luminance of the first plurality of pixel lines is substantially identical to the luminance of the second plurality of pixel lines and corresponds to the brightness that was determined. (Para 32. Please note that the duty cycle and the emission time can be adjusted so that the luminance of the first plurality of pixel lines is substantially identical to the luminance of the second plurality of pixel lines and corresponds to the brightness that was determined)

Regarding claim 7, Li and Chaji already teach the method of claim 1,
And Chaji further teaches wherein driving the first and second plurality of pixel lines with corresponding drive signals at a frame rate at which frames are displayed comprises: providing a first emission start pulse for a first emission signal generator to generate the drive signals for the first plurality of pixel lines and a second emission start pulse for a second emission signal generator to generate the drive signals for the second plurality of pixel lines. (Para 32)

	Regarding claims 10-16, refer to rejection for claims 1-7 respectively.

Refer to rejection for claims 19-20, refer to rejections for claims 1-2 respectively.

Regarding claim 21, please refer to rejection for claim 1 as emission signals are generated as shown in paragraph 32 means there is corresponding circuitry which are the first and second emission signal generators to generate emission signals with the input to the corresponding circuitry being the first and second emission start pulse.  

Claims 8-9, 17-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20200234634 A1), in view of Chaji (US 20190080645 A1), further in view of Park et al. (US 20110285752 A1)
Regarding claim 8, Li and Chaji already teach the method of claim 7, 
However Li and Chaji do not teach wherein the second emission start pulse has a pixel on time that starts after a pixel on time of the first emission start pulse starts.
However Park teaches wherein the second emission start pulse has a pixel on time that starts after a pixel on time of the first emission start pulse starts. (Para 70-78.  Fig. 2. Please note that each distinct row of pixels have different EM start time. The emission start pulse are SPU/SPD, uo/do which cascading down the emission circuitries ED1..EDn)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Li and Chaji with Park to teach wherein the second emission start pulse has a pixel on time that starts after a pixel on time of the first emission start pulse starts in order to produce a predictable result of driving the display to display image with emission signals as taught by Park.

Regarding claim 9, Li and Chaji  already teach the method of claim 7, 
However Li and Chaji do not teach wherein: the first emission signal generator generates the drive signals for the first plurality of pixel lines such that a start of the pixel on time for each of the drive signals for the first plurality of pixel lines is offset by a differing period of time from the first emission start pulse; and the second emission signal generator generates the drive signals for the second plurality of pixel lines such that a start of the pixel on time for each of the drive signals for the second plurality of pixel lines is offset by a differing period of time from the second emission start pulse.
However Park teaches wherein: the first emission signal generator generates the drive signals for the first plurality of pixel lines such that a start of the pixel on time for each of the drive signals for the first plurality of pixel lines is offset by a differing period of time from the first emission start pulse; and the second emission signal generator generates the drive signals for the second plurality of pixel lines such that a start of the pixel on time for each of the drive signals for the second plurality of pixel lines is offset by a differing period of time from the second emission start pulse. (Para 70-78.  Fig. 2. Please note that each distinct row of pixels have different EM start time. The emission start pulse are SPU/SPD, uo/do which cascading down the emission circuitries ED1..EDn. Please note that the SPD/SPD and uo/do is the input to the emission circuitry, and the output is the driving signals, so the timing different between the input and output are the different period of time.)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Li and Chaji with Park to teach wherein: the first emission signal generator generates the drive signals for the first plurality of pixel lines such that a start of the pixel on time for each of the drive signals for the first plurality of pixel lines is offset by a differing period of time from the first emission start pulse; and the second emission signal generator generates the drive signals for the second plurality of pixel lines such that a start of the pixel on time for each of the drive signals for the second plurality of pixel lines is offset by a differing period of time from the second emission start pulse in order to produce a predictable result of driving the display to display image with emission signals as taught by Park.

Regarding claims 17-18, refer to rejections for claims 8-9 respectively.

Regarding claim 22, refer to rejection for claim 8.

Regarding claim 23, refer to rejection for claim 9.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
On pages 8-9, applicant alleged that “First, the cited references do not disclose "wherein the pixel on times and the pixel off times are varied between the drive signals of the first plurality of pixel lines and the drive signals of the second plurality of pixel lines to reduce variations in luminance between the first plurality of pixel lines and the second plurality of pixel lines," as recited by independent claims 1, 10, and 19. Li explains that its system has two different display areas and increases the brightness of the second display area "by increasing the luminous current corresponding to the sub-pixels in the second display area." Li at [0047] (emphasis added). This disclosure in Lee does not disclose that "the pixel on times and the pixel off times are varied" between different pluralities of pixel lines. Indeed, the office action (at page 3) acknowledges that Li does not disclose this feature, and instead relies on Chaji at [0032]. 
A skilled artisan, however, would not have modified Li based on the disclosure in Chaji to achieve the claimed subject matter because Chaji does not relate to varying drive signals of two different pluralities of pixels lines, and instead describes how, "in order to achieve the desired white-point, one cannot apply the same duty cycle to each of the color elements." Chaji at [0019]. Chaji applies different duty cycles to differently-colored sub-pixels because the differently-colored LEDs are driven at different current levels due each color having a different "peak of efficiency." Chaji at [0017]; [0024] ("In an example as demonstrated in FIG. lb, the first color (e.g. red) has longer emission time 126 to operate at its peak efficiency and meeting display requirements. The second color (e.g. green) has a shorter emission time 124 and the third color (e.g. blue) can have a different emission time 122 as well."). Stated another way, Chaji applies different duty cycles for differently-colored sub-pixels to achieve an overall desired color, not due to the display having different display areas with different densities of pixels.
Examiner finds the argument not persuasive. Li already shows current compensation of brightness variation as shown in paragraphs 43-48, and then Chaji is brought in to show that brightness variation can be carried out by duty cycle as shown in paragraph 32.  Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Li with Chaji to teach wherein the pixel on times and the pixel off times are varied between the drive signals of the first plurality of pixel lines and the drive signals of the second plurality of pixel lines to reduce variations in luminance between the first plurality of pixel lines and the second plurality of pixel lines in order to produce the predictable result of reduce variation in brightness by adjusting the duty cycle or emission time as taught by Chaji.
	On page 9, applicant alleged that “Second, the cited references do not disclose "providing afirst emission start pulse for a first emission signal generator to generate the drive signals for the first plurality of pixel lines and a second emission start pulse for a second emission signal generator to generate the drive signals for the second plurality of pixel lines," as recited by dependent claim 7. The office action (at page 6) relies on Chaji at [0032], but this portion of Chaji simply references how "the duty cycles 132, 134, 136 or emission times 122, 124, 126 as shown in FIGs lb and ic can be adjusted so that the emissive device current density is optimized for such brightness." As such, this portion of Chaji falls short of disclosing the language of dependent claim 7 for multiple reasons: 
(1) There is no disclosure of a "first emission signal generator" and a separate "second emission signal generator." 
(2) There is no disclosure that a "first emission start pulse" is provided to a first emission signal generator and "second emission start pulse" is provided to a second emission signal generator. 
(3) There is no disclosure that a first emission signal generator generates drive signals for a "first plurality of pixel lines" and that a second emission signal generator generates drive signals for a "second plurality of pixel lines." 
	Examiner finds the argument not persuasive. In this case, just by the fact that the emission signals with different duty cycles are generated as shown in paragraph 32 means there is corresponding circuitry which are the first and second emission signal generators to generate such emission signals with the input to the corresponding circuitry being the first and second emission start pulse.  
	On pages 9-10, applicant alleged that “Third, the cited references do not disclose "wherein the second emission start pulse has a pixel on time that starts after a pixel on time of the first emission start pulse starts," as recited by dependent claim 8. The office action (at page 7) relies on Park at [0070] for this feature, stating "Please note that each distinct row of pixels have [a] different EM start time." The claim language, however, recites that the first emission signal generator is to "generate the drive signals for the first plurality of pixel lines" and that the second emission signal generator is to "generate the drive signals for the second plurality of pixel lines." Disclosure in Park that different rows of pixels have different EM start times does not disclose the recited timing of the "first emission start pulse" and the "second emission start pulse", which each result in the generation of multiple drive signals for a respective plurality of pixel lines.”
	Examiner finds the argument not persuasive. In this case, as shown in paragraphs 70-78 and figure 2 of Park that each distinct row of pixels have different EM start time. The emission start pulse are SPU/SPD, uo/do which cascading down the emission circuitry for driving signals generation.
	On page 10, applicant alleged that “Fourth, the cited references do not disclose "the first emission signal generator generates the drive signals for the first plurality of pixel lines such that a start of the pixel on time for each of the drive signals for the first plurality of pixel lines is offset by a differing period of time from the first emission start pulse; and the second emission signal generator generates the drive signals for the second plurality of pixel lines such that a start of the pixel on time for each of the drive signals for the second plurality of pixel lines is offset by a differing period of time from the second emission start pulse, " as recited by dependent claim 9. As described above with respect to claim 8, the office action (at page 7) relies on Park at [0070], stating "Please note that each distinct row of pixels have [a] different EM start time." The claim language, however, does not simply recite that each row of pixels has a different start time. Instead, the claim recites how "a start of the pixel on time for each of the drive signals for the first plurality of pixel lines is offset by a differing period of time from the first emission start pulse" and how "a start of the pixel on time for each of the drive signals for the second plurality of pixel lines is offset by a differing period of time from the second emission start pulse."
	 Examiner finds the argument not persuasive. In this case, as shown in paragraphs 70-78 and figure 2 of Park that each distinct row of pixels have different EM start time. The emission start pulse are SPU/SPD, uo/do which cascading down the emission circuitry for driving signal generation.  Please note that the SPD/SPD and uo/do is the input to the emission circuitry, and the output is the driving signals, so the timing different between the input and output are the different period of time.
	 On page 10, applicant alleged that “Fifth, independent claim 21 is newly added, and believed to distinguish over the cited references for at least some of the reasons described above with respect to independent claim 1 and dependent claims 7-9.”
	Examiner finds the argument not persuasive. Pleae refer to Examiner’s response above for previous arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626